DETAILED ACTION
	This non-final Office action is in response to Applicant’s argument filed on 9/13/2021. Claims 1-14 are still pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 8, 9, and 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20150327107 A1, hereinafter Kim) in view of Wang et al (US 2018037417 A1), and further in view of Noji (US 20120015684 A1).

Consider claim 1, Kim discloses a method for identifying at least one sensor on at least one user equipment connected to a wireless network, the method comprising: 
- transmitting, by a mobile management entity (MME), an initial context setup request for at least one user equipment [200], to a network entity of the wireless network (the MME 815 determines whether to accept the request and, if it is determined to accept, sends the serving eNB (MeNB) 810 of the UE a control message (Initial Context Setup Request) at operation 835, see Fig. 8 and paragraph 119); 
- transmitting, by the network entity of the wireless network, a capability enquiry to the at least one user equipment based on the initial context setup request received 
- receiving, at the network entity of the wireless network, a capability information from the at least one user equipment in response to the capability enquiry received from the network entity of the wireless network (The UE 805 sends the MeNB 810 a UE CAPABILITY INFORMATION message at operation 845, see Fig. 8 and paragraph 121); and
 - transmitting, by the network entity of the wireless network, the capability information of the at least one user equipment to the MME (The MeNB 810 forwards the UE CAPABILITY INFORMATION message to the MME 815 at operation 850, see Fig. 8 and paragraph 121).
While Kim discloses receiving capability information, Kim is silent regarding the capability information comprising sensor capability of the at least one user equipment, or adjusting a beam tilt based upon sensor measurement data and the capability information.
In the same field of endeavor, Wang discloses providing capability information comprising sensor capability of the at least one user equipment (Wang discloses wherein the capability information comprises of sensor capability information of the at least one user equipment (IoT devices or user equipment (UE) are embedded with electronics (e.g., chipsets) for wired and/or wireless network connectivity (e.g., short-range and/or long-range) that enables IoT devices to collect, store, and exchange data, paragraph 11; IoT device 105 may be equipped with an accelerometer, pressure measurement capability, and/or altitude capability, paragraph 74).

Nonetheless, the combination of Kim and Wang does not expressly disclose adjusting a beam tilt based upon sensor measurement data and the capability information received.
In the same field of endeavor, Noji discloses adjusting a beam tilt based upon sensor measurement data (the acquisition unit 131A acquires the terminal altitude value of each of the radio terminals 200 and the horizontal distance value of each of the radio terminals 200 based on the positioning data (the GPS data) received from each of the radio terminals 200 existing in the neighborhood, paragraph 71; the setting unit 132A calculates the tilt angle and sets the tilt angle calculated to the directional antenna 110A, see paragraphs 73-74).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Noji with the teachings of Kim and Wang in order to improve the quality of communication service to radio terminals.

Consider claim 8, Kim discloses a system for identifying at least one sensor on at least one user equipment connected to a wireless network, the system comprising: 
- a mobile management entity (MME) connected to the wireless network, said MME configured to transmit an initial context setup request for at least one user 
 - a network entity of the wireless network connected to the MME, said network entity of the wireless network configured to: 
- receive, from the MME, an initial context setup request for the at least one user equipment (the MME 815 determines whether to accept the request and, if it is determined to accept, sends the serving eNB (MeNB) 810 of the UE a control message (Initial Context Setup Request) at operation 835, see Fig. 8 and paragraph 119); and 
- transmit, to the at least one user equipment, a capability enquiry based on at least the initial context setup request received from the MME (the MeNB 810 sends the UE 805 a control message (UE CAPABILITY ENQUIRY) at operation 840, see Fig. 8 and paragraph 119); 
- wherein the network entity of the wireless network is configured for at least one user equipment connected to the network entity of the wireless network, said at least one user equipment configured to: 
- receive a capability enquiry from the network entity of the wireless network (the MeNB 810 sends the UE 805 a control message (UE CAPABILITY ENQUIRY) at operation 840, see Fig. 8 and paragraph 119); 
- the network entity of the wireless network receiving a capability information of the at least one user equipment in response to the capability enquiry received from the network entity of the wireless network (The UE 805 sends the MeNB 810 a UE 
- the network entity of the wireless network configured to transmit the capability information of the at least one user equipment to the MME (The MeNB 810 forwards the UE CAPABILITY INFORMATION message to the MME 815 at operation 850, see Fig. 8 and paragraph 121).
However, Kim does not expressly disclose wherein the capability information comprises of sensor capability information; or the network entity of the wireless network defining a sensor type and periodicity that includes a group of sensors based upon the capability information received, wherein the group of sensors are activated for data sensor measurement and to provide sensor measurement data. 
In the same field of endeavor, Wang discloses wherein the capability information comprises of sensor capability information (IoT devices or user equipment (UE) are embedded with electronics (e.g., chipsets) for wired and/or wireless network connectivity (e.g., short-range and/or long-range) that enables IoT devices to collect, store, and exchange data, paragraph 11; IoT device 105 may be equipped with an accelerometer, pressure measurement capability, and/or altitude capability, paragraph 74); and the network entity of the wireless network defining a sensor type and periodicity that includes a group of sensors based upon the capability information received, wherein the group of sensors are activated for data sensor measurement and to provide sensor measurement data (IoT connection management engine 250 may analyze the monitoring and/or reporting configurations for one or more of the IoT devices 105 to form device "groupings" consisting of neighboring IoT devices 105 in a 
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang with the teachings of Kim to optimize power consumption and network access requests by IoT devices.
	Nonetheless, the combination of Kim and Wang does not expressly disclose adjusting a beam tilt based upon sensor measurement data and the capability information received.
In the same field of endeavor, Noji discloses adjusting a beam tilt based upon sensor measurement data (the acquisition unit 131A acquires the terminal altitude value of each of the radio terminals 200 and the horizontal distance value of each of the radio terminals 200 based on the positioning data (the GPS data) received from each of the radio terminals 200 existing in the neighborhood, paragraph 71; the setting unit 132A calculates the tilt angle and sets the tilt angle calculated to the directional antenna 110A, see paragraphs 73-74).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Noji with the teachings of Kim and Wang in order to improve the quality of communication service to radio terminals.



	Consider claim 12, and as applied to claim 1 above, Wang discloses wherein the sensor capability information includes sensor capability other than of an inertial sensor (sensors 115 may collect various types of information (e.g. temperature, …images, etc., paragraph 20).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang with the teachings of Kim and Noji to optimize power consumption and network access requests by IoT devices.

Consider claim 13, and as applied to claim 8 above, Wang discloses wherein the sensor capability information includes sensor capability other than of an inertial sensor (sensors 115 may collect various types of information (e.g. temperature, …images, etc., paragraph 20).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of 

Consider claim 14, and as applied to claim 8 above, Noji discloses a radio base station adjusting a beam tilt based upon sensor measurement data (the acquisition unit 131A acquires the terminal altitude value of each of the radio terminals 200 and the horizontal distance value of each of the radio terminals 200 based on the positioning data (the GPS data) received from each of the radio terminals 200 existing in the neighborhood, paragraph 71; the setting unit 132A calculates the tilt angle and sets the tilt angle calculated to the directional antenna 110A, see paragraphs 73-74).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Noji with the teachings of Kim and Wang in order to improve the quality of communication service to radio terminals.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang, further in view of Noji, and further in view of Takahashi et al (US 20190020998 A1, hereinafter Takahashi).


In the same field of endeavor, Takahashi discloses wherein the wireless network is an NB-loT (see paragraph 23).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Takahashi with the teachings of Kim, Wang, and Noji in order for a user equipment (UE) to include a UE category for NB-IOT in UE capability information.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang, and further in view of Noji, and further in view of Belghoul et al (US 20160234645 A1, hereinafter Belghoul).

Consider claim 3, and as applied to claim1 above, Kim discloses further comprising: - receiving, at the network entity of the wireless network, a radio capability information from the at least one user equipment in response to the capability enquiry received from the network entity of the wireless network; and - transmitting, by the network entity of the wireless network, the radio capability information of the at least one user equipment to the MME [101] (see 845 and 850 in Fig. 8).

	In the same field of endeavor, Belghoul discloses receiving sensor data at the eNodeB (eNB) over an RRC connection (the UE provides measurements, e.g., GPS/GNSS data and/or WLAN/WPAN AP measurement data and/or WLAN/WPAN AP mapping information and/or barometric sensor information, to one or more networks, as part of a measurement report signaling message communicated via an RRC connection, and the one or more network elements use the provided measurements to estimate a location of the UE, paragraph 13).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, use an RRC connection to transmit UE measurements, as disclosed in Belghoul in the system of Kim, as modified by Wang and Noji, to leverage WLAN/WPAN AP mappings and barometric sensor measurements to replace or supplement GPS/GNSS information used for estimating the location of a wireless communication device. 


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang, further in view of Noji, and further in view Huang et al (US 20200077361 A1, hereinafter Huang).

Consider claim 4, and as applied to claim 1 above, the combination of Kim, Wang, and Noji does not expressly disclose

 – receiving, at the MME, at least one status parameters for the at least one sensor of the at least one user equipment, from the at least one user equipment via the network entity of the wireless network, in response to the request for information.
In the same field of endeavor, Huang discloses
- transmitting, by the MME, a request for information for at least one sensor of the at least one user equipment to the at least one user equipment via the network entity of the wireless network, the request for information being based on the sensor capability information received from the network entity of the wireless network (MME trigger component 222 may create a downlink non-access stratum ("NAS") message, addressed to UE 205, paragraph 53; the payload of the message may include a request for information. For instance, in the scenario where UE 205 is (or includes) an IoT device that includes one or more sensors, the request for information may be a request for one or more sensor readings, paragraph 54); and
 – receiving, at the MME, at least one status parameters for the at least one sensor of the at least one user equipment, from the at least one user equipment via the network entity of the wireless network, in response to the request for information (the NAS message, sent by MME trigger component 222, may include an indication that an acknowledgement message ("ACK") is required from UE 205. In some embodiments, the ACK message may be used to provide a response to the message from application 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Huang with the teachings of Kim, Wang and Noji for a more efficient and robust signaling of IOT devices.

Consider claim 10, and as applied to claim 8 above, the combination of Kim, Wang, and Noji does not expressly disclose
- transmitting, by the MME, a request for information for at least one sensor of the at least one user equipment to the at least one user equipment via the network entity of the wireless network, the request for information being based on the sensor capability information received from the network entity of the wireless network; and
 – receiving, at the MME, at least one status parameters for the at least one sensor of the at least one user equipment, from the at least one user equipment via the network entity of the wireless network, in response to the request for information.
In the same field of endeavor, Huang discloses wherein the MME is further configured to:
 - transmit a request for information for at least one sensor of the at least one user equipment to the at least one user equipment via the network entity of the wireless network, the request for information being based on the sensor capability information received from the network entity of the wireless network (MME trigger component 222 may create a downlink non-access stratum ("NAS") message, addressed to UE 205, 
- Receive at least one status parameters for the at least one sensor of the at least one user equipment, from the at least one user equipment via the network entity of the wireless network, in response to the request for information (the NAS message, sent by MME trigger component 222, may include an indication that an acknowledgement message ("ACK") is required from UE 205. In some embodiments, the ACK message may be used to provide a response to the message from application server 255 (e.g., sensor readings taken by UE 205 in response to a request for the sensor readings), paragraph 56).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Huang with the teachings of Kim, Wang, and Noji for a more efficient and robust signaling of IOT devices.


Claims 5 and  6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang, further in view of Noji, and further in view of Horn et al (US 20190313239 A1, hereinafter Horn).


In the same field of endeavor, Horn discloses storing, at the MME, the sensor capability information received from the network entity of the wireless network and a at least one user equipment identifier of the at least one user equipment, in a memory unit (the MME may store the UE radio capabilities that are forwarded by the eNB, paragraph 80; some certain techniques may define an identifier associated with a set of UE radio capabilities, paragraph 69).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Horn with the teachings of Kim, Wang, and Noji to improve 5G technology.

Consider claim 6, and as applied to claim 5 above, Horn discloses wherein the at least one user equipment identifier comprises of at least one of an IMEI and an IMSI (certain techniques may define an identifier (associated with a set of UE radio capabilities) based on a permanent device ID, such as the international mobile equipment identity (IMEI), paragraph 69)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Horn with the teachings of Kim, Wang, and Noji to improve 5G technology.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang, further in view of Noji, and further in view of Bartolome Rodrigo et al (US 20150195864 A1, hereinafter BR).

Consider claim 7, and as applied to claim 1 above, the combination of Kim, Wang, and Noji does not expressly disclose receiving, at the MME, the sensor capability information for a at least one user equipment connected to the wireless network, from an application server.
In the same field of endeavor, BR discloses receiving, at the MME, the sensor capability information for at least one user equipment connected to the wireless network, from an application server (see steps S-640 and S-645 in Fig. 6).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BR with the teachings of Kim, Wang, and Noji to minimize the time that a UE is not reachable and thus increasing service availability.

Consider claim 11, and as applied to claim 8 above, the combination of Kim, Wang, and Noji does not expressly disclose wherein the MME is further configured to receive the sensor capability information for a at least one user equipment connected to the wireless network from an application server.
In the same field of endeavor, BR discloses wherein the MME is further configured to receive the sensor capability information for at least one user equipment 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BR with the teachings of Kim, Wang, and Noji to minimize the time that a UE is not reachable and thus increasing service availability.

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. With regard to claim 1 and Applicant’s argument regarding the references individually, in particular Noji not teaching “the capability received”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With regard to claim 8, Applicant’s arguments are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryden et al (US 20200120479 A1) discloses a network node receiving sensor capability information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.